DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/07/2021 has been entered.

Response to Amendment

Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May (US Patent Publication 2009/0125114).
As to claims 1, 14 and 26, May discloses a system for a knee arthroplasty (Figures 15-20) comprising a femoral prosthesis (316) having a joint facing surface and configured to interface with a tibial bearing component and an opposing bone facing surface having one or more portions configured to directly interface with a femur (shown in Figures 15-20), wherein the femoral prosthesis has one or more attachment elements (388) and peg (396) at or with openings to the bone facing surface, one or more features (392) selectively attachable with the femoral prosthesis via the attachment elements, wherein the features are configured to allow portions of the bone facing surface to be exposed to directly interface with the femur (shown in Figures 15-20), and wherein the features comprise one of a box, stem or combination of the box and stem formed as an integral unit (Paragraph [0104]), and a plurality of tibial bearing components having different design types (340) (342) (Figure 17).  
See also Figures 53-60 for another embodiment with attachment elements (750) (752) and pegs (either fasteners (not shown) or augment (744) that can be attached to the threaded bores (Paragraph [0133]).
As to claims 2, 3, 20 and 21, May discloses a stem housing (394) and stem extension (604) (608).
As to claim 4, May discloses a bone augment portion (Paragraph [0135]).
As to claims 5 and 18, May discloses a trial component (844) (Paragraph [0139]).
As to claim 6 and 19, May discloses a drill guide (800) (Paragraph [0138]).
As to claim 7, May discloses the attachment elements comprise one of an aperture, a groove, a fastener or a peg (388).
As to claims 8, 10, 16 and 17, May discloses at least two segmented boxes (670) (692).
As to claim 9, May discloses a plurality of features (392).
As to claim 11, May discloses both a box (670) and a stem (394)
As to claim 12, May discloses a plurality of tibial bearing components (Figure 17 shows both a tibial component and tibial bearing components)
As to claims 13 and 15, May discloses a plurality of pegs (396) (606) (620).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774